EXHIBIT SAN JOSE WATER COMPANY EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN (As Amended and Restated Effective January 1, 2008) i TABLE OF CONTENTS Page I. DEFINITIONS 2 II. PARTICIPATION 5 III. RETIREMENT BENEFIT 5 IV. VESTING 11 V. FUNDING NATURE OF THE PLAN 11 VI. ADMINISTRATION OF THE PLAN 11 VII. AMENDMENTS AND TERMINATION 12 VIII. MISCELLANEOUS 12 ii THE SAN JOSE WATER COMPANY EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN On July 22, 1992 the Board of Directors of the San Jose Water Company (the “Company”) adopted the San Jose Water Company Executive Supplemental Retirement Plan (the “Plan”).The Plan is designed to supplement the retirement income of a designated select group of management and/or highly compensated executives of the Company.The Plan has been amended on a number of occasions since its adoption and is hereby further amended and restated, effective January 1, 2008, to conform the provisions of the plan document to the applicable requirements of Section 409A of the Internal Revenue Code and the Treasury Regulations issued thereunder. The Plan as so amended and restated shall continue to function solely as a so-called “top hat” plan of deferred compensation subject to the provisions of the Employee Retirement Income Security Act of 1974 (as amended from time to time) applicable to such a plan. I. DEFINITIONS Wherever used herein the following terms have the meanings indicated: 1.1“Accrued Benefit” means, at any time, the benefit computed in accordance with Section 3.1 (as adjusted, if applicable, pursuant to Section 3.11). 1.2“Actuarial Equivalent” has the meaning set forth in the San Jose Water Company Retirement Plan. 1.3 “Affiliated Company” means (i) the Company and (ii) each of the other members of the controlled group that includes the Company, as determined in accordance with Sections 414(b) and (c) of the Code. 1.4“Beneficiary” means the person or persons entitled, pursuant to Section 3.6, to receive the Participant’s retirement benefit following his or her death. 1.5“Benefit Commencement Date” means the date on which the payment of a Participant's retirement benefit is to commence pursuant to Section 3.2; provided, however, that a Participant who wishes to have his or her retirement benefit commence on a Deferred Benefit Commencement Date following his or her Separation from Service must comply with the applicable election procedures set forth in Section 3.3. 1.6“Board of Directors” means the Board of Directors of San Jose Water Company. 1.7“Change in Control”means a transaction involving a change in ownership or control of SJW Corp. which constitutes a Change in Control, as such term is defined at the relevant time in the Executive Severance Plan (or any successor plan) or, if the Executive Severance Plan ceases to exist and is not succeeded by another similar plan, as it was last defined in the Executive Severance Plan. 1 1.8“Code” means the Internal Revenue Code of 1986, as amended from time to time. 1.9“Committee” means the Executive Compensation Committee of the SJW Corp. Board of Directors which shall administer the Plan in accordance with the provisions of Article V hereof. 1.10“Company” means San Jose Water Company and any successor to all or a major portion of the assets or business of the San Jose Water Company. 1.11“Compensation” means, for any calendar month, a Participant's salary for such month plus any annual cash performance bonus paid to such Participant in that month.No other bonus or special compensation will be included, except to the extent expressly provided otherwise, in accordance with the applicable provisions of Code Section 409A, by the Committee administering this Plan. 1.12“Credited Service” has the meaning set forth in the San Jose Water Company Retirement Plan. 1.13“Death
